DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 line 2 recites the limitation “second dielectric layer” should change to “the second dielectric layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 line 2 and claim 9 line 3 recites the limitation " the first dielectric layer ".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner has interpreted this limitation to mean that any dielectric layer considers as the first dielectric layer. Clarification is requested. 

Claim 12 lines 1-2 recites the limitation " the first insulation layer ".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner has interpreted this limitation to mean that any dielectric layer considers as the first insulating layer. Clarification is requested.

Claim 13 lines 1-2 recites the limitation " the second insulation layer ".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner has interpreted this limitation to mean that any dielectric layer considers as the second insulating layer. Clarification is requested.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4, 7-12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (US 2018/0138174).
As for claim 1, Min et al. disclose in Figs. 1-6 and 16 and the related text  semiconductor structure, comprising: 
a substrate 101 including device regions (left/right transistors) and an isolation region 117/170 located adjacent to and between the device regions (fig. 6); 
a fin F1 on the substrate 101; 
gate structures 151a/151b across the fin F1 at the device regions (fig. 6); 
source/drain doped regions 123/124/125a/125b in the fin F1 at two sides of each of the gate structures 151a/151b; 
a first opening (forms between 170) in the fin at the isolation region 117/170; and an insulation structure 173/174 located in the first opening (fig. 6), wherein: 
two opposite sidewalls of the first opening are respectively in contact with the source/drain doped regions at adjacent device regions (fig. 6), and a top surface of the insulation structure 173/174 is flush with or higher than top surfaces of the source/drain doped regions (fig. 6).  

As for claim 4, Min et al. disclose the semiconductor structure according to claim 1, wherein: the semiconductor structure also includes a first dielectric layer 131 on the top surfaces of the isolation structures 117/170 and the source/drain doped regions 123/124/125a/125b (fig. 6), the sidewalls and the top surface of the fin F1 and the sidewalls of the gate structures 151a/151b, and a second opening (where 174 formed in) in the first dielectric layer 131, wherein the second opening (where 174 formed in) is located on a top of the first opening (fig. 6), and the insulation structure 173 includes a first insulation layer 173 at a bottom of the first opening, and a third insulation layer 174/175 on a top surface of the first insulation layer 173, wherein the third insulation layer 174/175 fully fills the first opening and second opening (fig. 6).  
  
As for claim 7, Min et al. disclose the semiconductor structure according to claim 1, further comprising isolation structures 110 disposed on the surface of the substrate 101, wherein: top surfaces of the isolation structures 110 are lower than a top surface of the fin F1 (fig. 16), and the isolation structures 110 cover a portion of sidewalls of the fin (fig. 16), and the isolation structure 110 is made of a material including silicon oxide, silicon oxynitride, or a low-K dielectric material with K less than approximately 3.9 ([0033] and [0106]).  

As for claim 8, Min et al. disclose the semiconductor structure according to claim 1, further comprising: a second dielectric layer 132 on surfaces of the first dielectric layer 131, the gate structures 151a/151b, and the insulation structure 173 (fig. 6).  

As for claim 9, Min et al. disclose the semiconductor structure according to claim 8, further comprising: a first plug 163 in second dielectric layer 132 on top surfaces of the gate structures 151a/151b; and second plugs 165 through the first dielectric layer 131 and the second dielectric layer 132 on the top surfaces of the source/drain doped regions (fig. 6).  

As for claim 10, Min et al. disclose the semiconductor structure according to claim 1, the insulation structure 173/174/175 includes a first insulation layer 173 filling a bottom portion of the first opening, a second insulation layer 174 conformally formed a top surface of the first insulation layer and sidewalls of the first opening exposed by the first insulation layer 173, and a third insulation layer 175 filling up a trench formed by the second insulation layer 174 (fig. 6).  

As for claim 13, Min et al. disclose the semiconductor structure according to claim 1, wherein the second insulation layer 133 is directly formed on the sidewalls of the first opening exposed by the first insulation layer 173/174/175 (fig. 6).

As for claim 1, Min et al. disclose in Figs. 1-6 and the related text  semiconductor structure, comprising: 
a substrate 101 including device regions (left/right transistors) and an isolation region 173 located adjacent to and between the device regions (fig. 6); a fin F1 on the substrate 101; 
gate structures 151a/151b across the fin F1 at the device regions (fig. 6); source/drain doped regions 123/124/125a/125b in the fin F1 at two sides of each of the gate structures 151a/151b; 
a first opening (forms in 173) in the fin F1 at the isolation region 173; and an insulation structure 174/175 located in the first opening (fig. 6), wherein: two opposite sidewalls of the first opening are respectively in (thermally/electrically) contact with the source/drain doped regions 123/124/125a/125b at adjacent device regions (fig. 6), and a top surface of the insulation structure 174/175 is flush with or higher than top surfaces of the source/drain doped regions 123/124/125a/125b (fig. 6).  

As for claim 11, Min et al. disclose the semiconductor structure according to claim 1, wherein a bottom surface of the first opening is lower than bottom surfaces of the source/drain doped regions 123/124/125a/125b (fig. 6).  

As for claim 12, Min et al. disclose the semiconductor structure according to claim 11, wherein the top surface of the first insulation layer 174 is higher than the bottom surfaces of the source/drain doped regions 123/124/125a/125b (fig. 6).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 5-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al..
As for claims 2-3 and 5-6, Min et al. disclose the semiconductor structure according to claim 1/4, wherein: the first insulation layer 173 is made of a material including silicon oxide [0049], the third insulation layer 174/175 is made of a material including silicon oxide [0079] and  the insulation structure 173/174/175 further includes a second insulation layer 174 located between the first insulation layer 173 and the third insulation layer 175, wherein the second insulating layer 174 covers sidewalls of the first opening and the second opening (fig. 6), the second insulation layer 174 is made of a material including silicon nitride [0079].
Min et al. did not disclose the first opening has a dimension in the direction perpendicular to the sidewalls of the gate structures in a range of approximately 20 nm to 34 nm; the first opening has a depth in a range of approximately 50 nm to 100 nm; the first insulation layer has a dimension in a direction perpendicular to the surface of the substrate in a range of approximately 50 nm to 100 nm, and the third insulation layer has a dimension in the direction perpendicular to the surface of the substrate in a range of approximately 40 nm to 90 nm; and the second insulation layer has a dimension in the direction perpendicular to the -28-Client Ref No. 2017-01594-SH-US-DAI Attorney Docket No. 00158.0608.01 USsidewalls of the gate structures in a range of approximately 3 nm to 9 nm.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include said limitations above, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG Q TRAN/Primary Examiner, Art Unit 2811